On November 5, 2001, the defendant was sentenced to Ten (10) years in the Montana State Prison, with Two (2) years suspended, for the offense of DUI, a felony; and for the Persistent Felony Offender Designation.
On February 21,2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kathy Anderson. The state was represented by Ed Zink.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to Thirty (30) Years in the Montana State Prison, with Twenty (20) Years suspended.
The original sentence is clearly inadequate in that it does not provide for a long period of intense supervision following the defendant's release from prison. The prison sentence is also inadequate, in light of the defendant's persistent felony criminal history. Mr. Plainbull has no awareness of the substantial danger that he poses to the public.
Done in open Court this 21st day of February, 2002.
DATED this 8th day of March, 2002.
Chairman, Hon. David Cybulski, Member, Hon. Marc Buyske and Alt. Member, Hon. Douglas Harkin.